Case 6:20-cv-00453-ADA Document 1-9 Filed 06/01/20 Page 1 of 9




           EXHIBIT I
                                    Case 6:20-cv-00453-ADA Document 1-9 Filed 06/01/20 Page 2 of 9

                                                  JENAM TECH LLC’S INFRINGEMENT ANALYSIS
                                                         U.S. Patent No. 10,075,564 – Google LLC
                                                                          Claim 1

      Jenam Tech LLC (“Jenam”) provides evidence of infringement of Claim 1 of U.S. Patent No. 10,075,564 (hereinafter “the ’564 patent”) by
Google LLC (“Google”). In support thereof, Jenam provides the following claim charts.
        “Accused Instrumentalities” as used herein refers to at least one or more websites or web addresses including, but not limited to
www.google.com, stored and/or hosted on one or more servers owned or under the control of Google. These claim charts demonstrate Google’s
infringement, and provide notice of such infringement, by comparing each element of the asserted claims to corresponding components, aspects, and/or
features of the Accused Instrumentalities. These claim charts are not intended to constitute an expert report on infringement. These claim charts
include information provided by way of example, and not by way of limitation.
    The analysis set forth below is based only upon information from publicly available resources regarding the Infringing Instrumentalities, as
Google has not yet provided any non-public information. An analysis of Google’s (or other third parties’) technical documentation and/or software
source code may assist in fully identify all infringing features and functionality. Accordingly, Jenam reserves the right to supplement this
infringement analysis once such information is made available to Jenam. Furthermore, Jenam reserves the right to revise this infringement analysis,
as appropriate, upon issuance of a court order construing any terms recited in the asserted claims.
         Unless otherwise noted, Jenam contends that Google directly infringes the ’564 patent in violation of 35 U.S.C. § 271(a) by selling, offering
to sell, making, using, and/or importing the Infringing Instrumentalities. The following exemplary analysis demonstrates that infringement. Unless
otherwise noted, Jenam further contends that the evidence below supports a finding of indirect infringement under 35 U.S.C. §§ 271(b) and/or (c), in
conjunction with other evidence of liability under one or more of those subsections. Google makes, uses, sells, imports, or offers for sale in the
United States, or has made, used, sold, imported, or offered for sale in the past, without authority, or induces others to make, use, sell, import, or offer
for sale in the United States, or has induced others to make, use, sell, import, or offer for sale in the past, without authority products, equipment, or
services that infringe Claim 1 of the ’564 patent, including without limitation, the Accused Instrumentalities.
        Unless otherwise noted, Jenam believes and contends that each element of each claim asserted herein is literally met through Google’s
provision of the Infringing Instrumentalities. However, to the extent that Google attempts to allege that any asserted claim element is not literally
met, Jenam believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its investigation and analysis of
the Infringing Instrumentalities, Jenam did not identify any substantial differences between the elements of the patent claims and the corresponding
features of the Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the Infringing Instrumentalities performs at
least substantially the same function in substantially the same way to achieve substantially the same result as the corresponding claim element.
        To the extent the chart of an asserted claim relies on evidence about certain specifically-identified Accused Instrumentalities, Jenam asserts
that, on information and belief, any similarly-functioning instrumentalities also infringes the charted claim. Jenam reserves the right to amend this
infringement analysis based on other products made, used, sold, imported, or offered for sale by Google. Jenam also reserves the right to amend this
infringement analysis by citing other claims of the ’564 patent, not listed in the claim chart, that are infringed by the Accused Instrumentalities. Jenam
further reserves the right to amend this infringement analysis by adding, subtracting, or otherwise modifying content in the “Accused Instrumentalities”
column of each chart.
                                      Case 6:20-cv-00453-ADA Document 1-9 Filed 06/01/20 Page 3 of 9
                                                                        CLAIM CHARTS
                                                         BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                  U.S. Patent No. 10,075,564

Claim 1                               Accused Instrumentalities
A non‐transitory computer             Google uses at least one server with a non‐transitory computer readable medium storing code (e.g.,
readable medium, comprising:          HTML pages, etc.) for use by a client node (e.g., device that receives the HTML pages, etc.) including one
code for use by a client node         or more processors in communication with a non‐transitory memory, where the code, when used by the
including one or more processors      client node, causes the client node to carry out the following functionality. Specifically, Google
in communication with a non‐          incorporates code into their HTML pages that, when used by the client node, causes the client node to
transitory memory, where the          communicate with one or more servers using the QUIC protocol.
code, when used by the client
node, causes the client node to:      See excerpt(s) below, for example (emphasis added, if any):

receive, by the client node from a    Note: Below is a web page of Google (https://www.google.com/).
server node, a transmission control
protocol (TCP)‐variant packet;




                                                                               2 of 8
  June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-9 Filed 06/01/20 Page 4 of 9
                                                 CLAIM CHARTS
                                  BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                           U.S. Patent No. 10,075,564

               Note: As set forth below, QUIC is a “variant” of TCP.




               “On the surface, QUIC is very similar to TCP+TLS+HTTP/2 implemented on UDP. ...However, since QUIC is
               built on top of UDP, it suffers from no such limitations.” https://www.chromium.org/quic

               Note: As set forth below, a QUIC negotiation packet is received by the client node from a server node.




               Note: As set forth below, prior to a QUIC connection being established, the QUIC connection is “set up”
               using the aforementioned handshake.




                                                        3 of 8
June 1, 2020
                                     Case 6:20-cv-00453-ADA Document 1-9 Filed 06/01/20 Page 5 of 9
                                                                       CLAIM CHARTS
                                                        BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                 U.S. Patent No. 10,075,564




detect an idle time period           Google incorporates code into their HTML pages that, when used by the client node, causes the client
parameter field in the TCP‐variant   node to communicate with one or more servers using the QUIC protocol which, in turn, mandates that
packet;                              the client node detect an idle time period parameter field (e.g., idle timeout parameter field, etc.) in the
                                     TCP‐variant packet (e.g., QUIC negotiation packet, etc.).

                                     See excerpt(s) below, for example (emphasis added, if any):

                                     Note: As set forth below, a QUIC negotiation packet includes transport parameters that include an idle
                                     timeout parameter that is detected by a recipient of such packet.




                                                                               4 of 8
  June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-9 Filed 06/01/20 Page 6 of 9
                                            CLAIM CHARTS
                             BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                      U.S. Patent No. 10,075,564




                                              5 of 8
June 1, 2020
                                     Case 6:20-cv-00453-ADA Document 1-9 Filed 06/01/20 Page 7 of 9
                                                                       CLAIM CHARTS
                                                        BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                 U.S. Patent No. 10,075,564




identify metadata in the idle time   Google incorporates code into their HTML pages that, when used by the client node, causes the client
period parameter field for an idle   node to communicate with one or more servers using the QUIC protocol which, in turn, mandates that
time period, during which, no        the client node identify metadata (e.g., a value, etc.) in the idle time period parameter field (e.g., idle
packet is communicated in a TCP‐     timeout parameter field, etc.) for an idle time period, during which, no packet is communicated in a TCP‐
variant connection to keep the       variant connection to keep the TCP‐variant connection active.
TCP‐variant connection active; and
                                     See excerpt(s) below, for example (emphasis added, if any):

                                     Note: As set forth below, the metadata includes a value in seconds that is encoded as an unsigned 16‐bit
                                     integer.




                                     Note: As set forth below, there is “no activity” while the connection is idle.




                                                                               6 of 8
  June 1, 2020
                                     Case 6:20-cv-00453-ADA Document 1-9 Filed 06/01/20 Page 8 of 9
                                                                       CLAIM CHARTS
                                                        BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                 U.S. Patent No. 10,075,564




modify, by the client node and       Google incorporates code into their HTML pages that, when used by the client node, causes the client
based on the metadata, a timeout     node to communicate with one or more servers using the QUIC protocol which, in turn, mandates that
attribute associated with the TCP‐   the client node modify, by the client node and based on the metadata (e.g., the value of the idle timeout
variant connection.                  parameter field, etc.), a timeout attribute associated with the TCP‐variant connection.

                                     See excerpt(s) below, for example (emphasis added, if any):

                                     Note: As set forth below, since the idle_timeout value sets the duration of idleness, after which the
                                     connection is shutdown, a timeout attribute of the connection is necessarily modified based on the
                                     value received in the idle_timeout field of the connection negotiation packet.




                                                                              7 of 8
  June 1, 2020
                                      Case 6:20-cv-00453-ADA Document 1-9 Filed 06/01/20 Page 9 of 9
                                                                         CLAIM CHARTS
                                                          BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                                   U.S. Patent No. 10,075,564




Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in any manner. For example,
the notes and/or cited excerpts, may or may not be supplemented or substituted with different excerpt(s) of the relevant reference(s), as appropriate. Further, to
the extent any error(s) and/or omission(s) exist herein, all rights are reserved to correct the same in connection with any subsequent correlations.




                                                                                8 of 8
    June 1, 2020
